Title: Thomas Eston Randolph to Thomas Jefferson, 1 July 1818
From: Randolph, Thomas Eston
To: Jefferson, Thomas


          
            Dear Sir
            Ashton 1st July 1818
          
          Inclos’d you will receive your Mill account, which I believe you will find correct—The balance due to you I will make immediate preparation to discharge—as well as the loss sustain’d on the last 27 barrels of flour damaged in my Boat—
          Should you want more flour for your family use, we can procure it from the Back country waggons, and Mr Colclaser will be particular in the choice of it—The money balance we can give you a draft on Richmond for—in the course of twenty days or perhaps can furnish the money here in that time—The delay I hope will not put you to inconvenience—
          I must ask the favor of you to leave such directions with your workmen about the Mill repairs as will ensure its being ready in due time—that being a matter all important—Mr Rogers has made arrangements by engaging Teams, to commence delivering wheat in few days after finishing his harvest—I would have waited on you—but Mrs Randolph is from home, and all my people are out harvesting—I am very sincerely Yours
          
            Thos Eston Randolph
          
        